                                                                     Case 3:20-cv-00657-MMD-WGC Document 36 Filed 12/07/20 Page 1 of 4



                                                                 1    ALVERSON TAYLOR & SANDERS
                                                                 2    LEANN SANDERS, ESQ.
                                                                      Nevada Bar No.: 000390
                                                                 3    KRISTAN LEHTINEN, ESQ.
                                                                      Nevada Bar No. 008155
                                                                 4    6605 Grand Montecito Parkway, Ste. 200
                                                                      Las Vegas, NV 89149
                                                                 5    Telephone: (702) 384-7000
                                                                      efile@alversontaylor.com
                                                                 6    Attorneys for Defendant
                                                                      BOSTON SCIENTIFIC CORP.
                                                                 7

                                                                 8    FAEGRE DRINKER BUDDLE & REATH LLP
                                                                      TARIFA B. LADDON, ESQ.
                                                                 9    THEODORE O’REILLY, ESQ.
                                                                      1800 Century Park East, Suite 1500
                                                                10    Los Angeles, CA 90067
                                                                      Telephone: (310) 203-4000
ALVERSON TAYLOR & SANDERS




                                                                11    tarifa.laddon@faegredrinker.com
                            6605 GRAND MONTECITO PKWY STE 200




                                                                      theodore.oreilly@faegredrinker.com
                                                                12    Attorneys for Defendant
                                    LAS VEGAS, NV 89149




                                                                13    BOSTON SCIENTIFIC CORP.
                                                                      Admitted Pro Hac Vice
                                        (702) 384-7000
                                          LAWYERS




                                                                14
                                                                                                UNITED STATES DISTRICT COURT
                                                                15
                                                                                                       DISTRICT OF NEVADA
                                                                16

                                                                17
                                                                       IMA F. STANDRIDGE, an Individual; and       Case No. 3:20-cv-00657-MMD-WGC
                                                                18     JIM H. STANDRIDGE, an Individual,

                                                                19                       Plaintiffs,               STIPULATION AND ORDER FOR
                                                                       vs.                                         DISMISSAL WITH PREJUDICE
                                                                20

                                                                21     BOSTON SCIENTIFIC CORPORATION, a
                                                                       Delaware Corporation et al.
                                                                22

                                                                23                       Defendants.
                                                                24

                                                                25    ///

                                                                26    ///
                                                                27    ///
                                                                28
                                                                                                           1                               LS-26962
                                                                     Case 3:20-cv-00657-MMD-WGC Document 36 Filed 12/07/20 Page 2 of 4



                                                                                   STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                                 1

                                                                 2           Plaintiffs IMA F. STANDRIDGE, an individual; and JIM H. STANDRIDGE, an
                                                                 3    Individual (“Plaintiffs”), by and through their attorney of record JENNIFER BLACK, ESQ. of
                                                                 4    CLARK LOVE & HUTSON, and Defendant BOSTON SCIENTIFIC CORPORATION, by
                                                                 5
                                                                      and through its attorneys of record, LEANN SANDERS, ESQ. of the law firm ALVERSON
                                                                 6
                                                                      TAYLOR & SANDERS, hereby stipulate and agree to voluntarily dismiss the above-
                                                                 7
                                                                      referenced lawsuit, with prejudice, with the Parties herein to each bear their own attorney fees
                                                                 8
                                                                      and costs, and hereby jointly move this Honorable Court for an Order of Dismissal, with
                                                                 9
                                                                      prejudice.
                                                                10
                                                                      DATED this 4th day of December, 2020.                DATED this 4th day of December, 2020.
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12           /s/ Mike Moreland                                    /s/ LeAnn Sanders
                                                                      By: ____________________________                     By: ____________________________
                                    LAS VEGAS, NV 89149




                                                                13    MIKE MORELAND, ESQ.
                                        (702) 384-7000
                                          LAWYERS




                                                                      JENNIFER BLACK, ESQ.                                 LEANN SANDERS, ESQ.
                                                                14    CLARK LOVE & HUTSON                                  Nevada Bar No. 000390
                                                                      Suite 1600                                           ALVERSON TAYLOR & SANDERS
                                                                15
                                                                      440 Louisiana Street                                 6605 Grand Montecito Parkway, Suite 200
                                                                16    Houston, Texas 77002                                 Las Vegas, Nevada 89149
                                                                      Attorneys for Plaintiffs                             Attorneys for Defendant
                                                                17    Ima F. Standridge, Individually                      Boston Scientific Corporation
                                                                      Jim H. Standridge, Individually
                                                                18
                                                                      ///
                                                                19
                                                                20    ///

                                                                21    ///
                                                                22    ///
                                                                23
                                                                      ///
                                                                24
                                                                      ///
                                                                25
                                                                      ///
                                                                26
                                                                27    ///

                                                                28    ///
                                                                                                               2                                           LS-26962
                                                                     Case 3:20-cv-00657-MMD-WGC Document 36 Filed 12/07/20 Page 3 of 4



                                                                                                                           Standridge v. Boston Scientific Corporation
                                                                 1                                                               Case No. 3:20-cv-00657-MMD-WGC
                                                                 2                                                 Stipulation and Order for Dismissal With Prejudice

                                                                 3
                                                                                                                     ORDER
                                                                 4
                                                                             IT IS SO ORDERED that this matter be dismissed with prejudice, the Parties herein to
                                                                 5

                                                                 6    each bear their own attorney fees and costs.

                                                                 7                      7th day of December, 2020.
                                                                             DATED this _____

                                                                 8

                                                                 9
                                                                10                                         _______________________________________________
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                      Submitted by:
                                                                12
                                                                      ALVERSON TAYLOR & SANDERS
                                    LAS VEGAS, NV 89149




                                                                13
                                        (702) 384-7000
                                          LAWYERS




                                                                14
                                                                             /s/ LeAnn Sanders
                                                                15    By ______________________________
                                                                      LEANN SANDERS, ESQ.
                                                                16    Nevada Bar No. 000390
                                                                      6605 Grand Montecito Pkwy., Suite 200
                                                                17
                                                                      Las Vegas, NV 89149
                                                                18    (702) 384-7000
                                                                      Attorneys for Defendant
                                                                19    Boston Scientific Corporation
                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26
                                                                27

                                                                28
                                                                                                               3                                          LS-26962
                                                                     Case 3:20-cv-00657-MMD-WGC Document 36
                                                                                                         35 Filed 12/07/20
                                                                                                                  12/04/20 Page 4 of 4



                                                                                                         CERTIFICATE OF SERVICE VIA CM/ECF
                                                                 1

                                                                 2               Pursuant to FRCP 5, I hereby certify that I am an employee of ALVERSON TAYLOR

                                                                 3    & SANDERS and that on the 4th day of December, 2020, I caused to be filed via CM/ECF a

                                                                 4    true and correct copy of STIPULATION AND ORDER FOR DISMISSAL WITH
                                                                 5    PREJUDICE.
                                                                 6

                                                                 7               Mike Mooreland, Esq.
                                                                                 Jennifer Black, Esq.
                                                                 8               Clayton Clark, Esq.
                                                                                 Scott Love, Esq.
                                                                 9
                                                                                 William Moreland, Esq.
                                                                10               CLARK LOVE & HUTSON
                                                                                 440 Louisiana Street, Suite 1600
ALVERSON TAYLOR & SANDERS




                                                                11               Houston, TX 77002
                            6605 GRAND MONTECITO PKWY STE 200




                                                                                 Attorneys for Plaintiffs
                                                                12
                                                                                 Melissa Foster Bird, Esq.
                                    LAS VEGAS, NV 89149




                                                                13               Richard North, Jr.
                                        (702) 384-7000
                                          LAWYERS




                                                                                 HELSON NULLINS RILEY & SCARBOROUGH
                                                                14               P.O. Box 1856
                                                                                 Huntington, WV 25719-1856
                                                                15               Attorneys for C R Bard, Inc.
                                                                16               Deborah Moeller, Esq.
                                                                17               Micah Hobbs, Esq.
                                                                                 SHOOK HARDY BACON
                                                                18               2555 Grand Boulevard
                                                                                 Kansas City, MO 64108
                                                                19               Attorneys for Sofradim Production SAS

                                                                20

                                                                21
                                                                                                                              /s/ Gena Thompson
                                                                22

                                                                23                                                            _______________________________________
                                                                                                                              An Employee of
                                                                24                                                            ALVERSON TAYLOR & SANDERS

                                                                25
                                                                      l:\cases\26962\pleadings\stipulation and order to dismiss with prejudice.doc
                                                                26
                                                                27

                                                                28
                                                                                                                                   4                               LS-26962
